MEMORANDUM **
Jaspal Singh, and his wife, and their three children, natives and citizens of India, petition for review of the order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) order denying their application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, and we reverse only if the evidence compels a contrary conclusion. Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000). We deny the petition for review.
In denying asylum, the IJ concluded, inter alia> that Singh did not meet his burden of providing direct and specific evidence with regard to the events leading up to his departure from India. The record does not compel the opposite result. See Prasad v. INS, 47 F.3d 336, 338 (9th Cir.1995).
Because Singh failed to establish eligibility for asylum, he necessarily failed to establish eligibility for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
We do not consider the IJ’s denial of Singh’s request for relief under the Convention Against Torture. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (“Issues raised in a brief that are not supported by argument are deemed abandoned.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.